Citation Nr: 0110404	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for colon cancer as a 
residual of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to 
November 1976.  He served in Vietnam and his awards and 
decorations include the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In an April 2001 presentation to the Board, the 
representative requested service connection for diabetes 
mellitus.  This claim is referred to the RO for such action 
as may be appropriate.  

A June 2000 rating decision denied genitourinary claims.  A 
notice of disagreement is not of record.  

The diabetes mellitus and genitourinary claims are not before 
the Board.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication process 
fails to consider threshold jurisdictional issues.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  An application 
that is not in accord with the statute shall not be 
entertained.  38 U.S.C.A. § 7108 (West 1991).  Furthermore, 
this Board Member cannot have jurisdiction of those issues.  
38 C.F.R. § 19.13 (2000).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has noted that:  Furthermore, 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction have 
been satisfied.  More recently, when another part of VA 
argued that an issue over which the Board did not have 
jurisdiction should be remanded, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511 (1997).  See also Ledford v. West, 
136 F.3d 776 (1998); Black v. West, 11 Vet. App. 15 (1998); 
Shockley v. West, 11 Vet. App. 208 (1998).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

VCAA specifically provides for examination of claimants.  
VCAA, to be codified at 38 U.S.C. § 5103A(d).  The record 
shows that the veteran was given an Agent Orange examination 
in February 2000.  However, the examiner did not reach a 
conclusion and commented that the veteran's records from his 
private hospitalization in May 1996 needed to be reviewed to 
see whether or not the veteran actually had colon cancer or 
not.  There is no evidence that the recommended review was 
ever conducted or that the VA examiner reached a final 
conclusion.  The Court has held that further development 
recommended by a VA examiner should be done.  Cf. Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

Accordingly, this case is REMANDED for the following:

1.  The claims folder, including a copy 
of this REMAND and copies of the medical 
records and pathology report from the 
veteran's private hospitalization of May 
1996, should be forwarded to the 
physician who did the February 2000 Agent 
Orange examination.  If that physician is 
not available, another physician should 
review the file.  

The reviewing physician should: 
a.  note the correct diagnosis for the 
veteran's colon disorder; and, 
b.  express an opinion as to the etiology 
of the colon disorder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran is informed that if there 
is evidence that links a colon disorder to 
service, that evidence must be submitted 
by him to the RO.  He remains under an 
obligation to submit evidence of current 
disability and evidence that establishes a 
nexus to service.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  

If the claimant can obtain or generate 
evidence in support of the claim, he must 
submit it to the RO.  

If the veteran has any evidence which 
links his colon disorder to herbicide 
exposure or disease or injury during 
service, he must submit that evidence to 
the RO.  

If the claimant knows of evidence which 
the RO could reasonably obtain or 
generate in support of the claim, he must 
notify the RO and request assistance in 
obtaining the evidence.  

The veteran is further notified of the notice published in 
the Federal Register at 64 Fed. Reg. 59232-59243 (Nov. 2, 
1999):  

Gastrointestinal Tumors and Brain Tumors
In Update 1998 NAS [National Academy of 
Sciences], as it had in VAO [ initial 
report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used 
in Vietnam," July 27, 1993] and Update 
1996, assigned gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon 
cancer, and rectal cancer) and brain 
tumors to the category labeled 
limited/suggestive evidence of no 
association with herbicide exposure.  
This category is defined as meaning that 
several adequate studies, covering the 
full range of levels of exposure that 
humans are known to encounter, are 
mutually consistent in not showing a 
positive association between herbicide 
exposure and the particular health 
outcome at any level of exposure.  NAS 
reviewed several new credible studies 
(see the 1998 NAS report, Chapter 7) 
concerning all of these conditions that 
generally showed no association or a 
negative association with herbicide 
exposure.  One study of workers exposed 
to TCDD in 1953 at a BASF plant in 
Germany (Ott and Zober, 1996) did report 
a statistically significant positive 
association of both death and incidence 
of digestive cancer.  However, one of the 
cases of reported digestive cancer was 
actually primary liver cancer.  If this 
had been classified as hepatobiliary 
cancer, the reported association probably 
would have been weaker.  Accordingly, on 
the basis of all evidence available, the 
Secretary has found that the credible 
evidence against an association between 
gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and 
rectal cancer) and brain tumors and 
herbicide exposure outweighs the credible 
evidence for such an association, and he 
has determined that a positive 
association does not exist.  

NAS reviewed scientific and medical 
articles published since the publication 
of its first report as an integral part 
of the process that resulted in 
"Veterans and Agent Orange: Update 
1998."  In our judgment, the 
comprehensive review and evaluation of 
the available literature which NAS 
conducted in conjunction with its report 
has permitted VA to identify all 
conditions for which the current body of 
knowledge supports a finding of an 
association with herbicide exposure.  
Accordingly, the Secretary has determined 
that there is no positive association 
between exposure to herbicides and any 
other condition for which he has not 
specifically determined that a 
presumption of service connection is 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).   

